Title: William Short to John Jay, 26 December 1789
From: Short, William
To: Jefferson, Thomas



Sir
Paris Dec. 26. 1789

I received yesterday from the Baron de Rieger Minister of Wirtemberg a paper which he enclosed to each of the corps diplomatique entitled ‘Observations pour la Serenissme Maison de Wirtemberg.’ It is a reclamation against the arretés of the national assembly of the 4th of August. Although I do not think it worth while to send you the observations by post, I have thought it my duty to mention the communication, it having been made officially. You know that the Order of Maltha made a similar reclamation. There are other sovereigns who have fiefs and dimes in France. They will probably reclaim also. I know not what effect it will produce on the national assembly.
Some time in the early part of this month two letters were sent here from Van der Noot the Agent general of the Brabançons, one addressed to the King, another to the National assembly. You will have seen by the journals of the assembly which I sent you by the way of Havre that the King had not thought proper to open that addressed to him. The national assembly did not send back that which they recieved. Its examination was adjourned to a particular day without being opened. That day passed without any thing being said on it. It has not been yet taken up and probably will remain without further notice there. What effect a future application may have I cannot say, as the patriotic party in Brabant is becoming every day more organized and of course more respectable. Van der Noot with the committee which had hitherto been setting at Baden, has made a solemn entry into Brussels. The Dutch Minister residing there followed the procession in ceremony. The committee has excercised several acts of sovereignty and the several provinces are considering on the mode of forming an union. There are three separate opinions said to exist. One of treating with the Emperor and remaining under his dominion on certain conditions. A second for chusing a prince of their own, and a third for forming an independent republic. After all it is more than probable that they will not chuse for themselves. The neighbourhood of the United Provinces and the present posture of a Prussian army must give these persons a decisive weight.
A Person known to be attached to the service of Prince Henry of Prussia and enjoying his confidence said here a few days ago that the Prince was to take the command of an army of eighty  thousand men on the confines of Poland. Whether this is to be a diversion in favor of the Turks or the low countries is not known.—some suppose it relative to disturbances which are said to be beginning in Poland.
I saw a letter lately from the King of Poland to his correspondent here. He declares himself fully for a revolution in favor of the commons of that country and regrets that it cannot be effected immediately. He adds that he [is] sowing the seed which may be reaped by a successor. As yet the nobles are all and the other class nothing. The ignorance and oppression of the peasantry will necessarily retard the revolution. It is observed however in that letter that some of the nobles have caught the enthusiasm prevailing in France and have emancipated their peasants.
For some time the appearance was not favorable respecting the production of the patriotic contribution. Since the adoption of the plan of finance eight days ago, the appearances have changed. One of the principal collectors in Paris has received more within that short space than during the three months which preceded it. The assembly added a new spur yesterday to this contribution, which is voluntary at present but will be forced after the expiration of two months—the names of the persons are to be printed together with the sums which they shall declare to be the fourth or more of their revenue.
One of the deputies of the Islands renewed his denunciation three days ago, against the Minister of the Marine. He desired the assembly would fix a day for the discussion of the subject, and would allow him in the mean time to deposit the authentic papers which he had in support of his denunciation. No decision was taken on his demand. A day next week was fixed for deliberating on the present situation of the islands.
A person was arrested yesterday on suspicion of having designs hostile to the revolution. He had been formerly in the guards of Monsieur, and was lately employed by him to negotiate a considerable loan. These circumstances put together occasioned a good deal of uneasiness among the people of Paris, which was increased by a paper signed and circulated, saying that the plot had been to assassinate Messieurs Bailli and de la Fayette, and carry the King off to Metz. It was added that Monsieur was at the head of this conspiracy. To prevent the ill effects of this calumny he went this evening to the hotel de ville to justify himself. A person who has just come from thence has shown me a copy of his speech which he wrote as it was delivered. Among other remarkable expressions is
	






































 this—‘In my quality of citizen of Paris, I have thought it my duty to explain to my fellow citizens &c.’ After showing what was the real relation between himself and the persons arrested he took occasion to speak of his conduct during the second assembly of notables, where he voted in favor of the double representation and added that he had from that time never ceased to think that a great revolution was necessary and that the King ought to put himself at the head of it.—The loan which he had desired to negotiate was to enable him to pay off his household without burthening the public Treasury. He was much applauded by all ranks at the hotel de ville and has now an opportunity of entering on the stage of the revolution. As yet he has remained quite obscure. His declarations this evening have been so full and solemn that if he does act at all, it must be against that party which is considered as hostile to the revolution, and which would certainly have counted on him as their chief in case they should [decide] they have become sufficiently powerful to show themselves.—This letter will go by the English Packet. Of course it is confined to facts that are public. I will only add to these the assurances of perfect respect & attachment with which I have the honor to be Sir your most obedient and very humble servant,

W: Short

